Case 16-12914        Doc 51     Filed 02/20/19     Entered 02/20/19 15:45:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 12914
         Danny Guzman
         Cynthia C Guzman
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/15/2016.

         2) The plan was confirmed on 08/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/22/2017.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-12914             Doc 51         Filed 02/20/19    Entered 02/20/19 15:45:03                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $11,225.38
           Less amount refunded to debtor                              $1,288.16

 NET RECEIPTS:                                                                                             $9,937.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,117.95
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $427.10
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,545.05

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for     Unsecured      1,686.00         779.43           779.43           0.00       0.00
 Ashro Lifestyle                         Unsecured         205.00        205.95           205.95           0.00       0.00
 Blitt & Gaines PC                       Unsecured     11,350.71            NA               NA            0.00       0.00
 Cda/pontiac                             Unsecured         315.00           NA               NA            0.00       0.00
 City of Chicago                         Unsecured         400.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         794.00      2,506.11         2,506.11           0.00       0.00
 Comed                                   Unsecured      1,327.00            NA               NA            0.00       0.00
 Convergent Outsourcing Inc              Unsecured         355.00           NA               NA            0.00       0.00
 Credit Management, LP                   Unsecured      1,059.00            NA               NA            0.00       0.00
 Credit Management, LP                   Unsecured         395.00           NA               NA            0.00       0.00
 Dish                                    Unsecured         302.41           NA               NA            0.00       0.00
 Dr Leonards/Carol Wrig                  Unsecured          44.00           NA               NA            0.00       0.00
 Figi's Companies Inc                    Unsecured          87.00         87.93            87.93           0.00       0.00
 Fingerhut                               Unsecured      3,233.00            NA               NA            0.00       0.00
 Ford Credit                             Unsecured           0.00           NA               NA            0.00       0.00
 Gateway Financial                       Unsecured      4,710.00       4,786.96            50.00          50.00       0.00
 Gateway Financial                       Secured             0.00      5,134.10         5,134.10           0.00       0.00
 Ginny's                                 Unsecured         385.00        385.60           385.60           0.00       0.00
 Ginnys/Swiss Colony Inc                 Unsecured         476.00           NA               NA            0.00       0.00
 IC Systems, Inc                         Unsecured         367.00           NA               NA            0.00       0.00
 Internal Revenue Service                Unsecured           0.00      4,286.15         4,286.15           0.00       0.00
 Internal Revenue Service                Priority       6,000.00     16,918.19        16,918.19         342.34        0.00
 Jefferson Capital Systems               Unsecured      1,016.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         931.00        931.40           931.40           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         922.00        922.20           922.20           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         420.00        475.90           475.90           0.00       0.00
 K Jordan                                Unsecured           0.00        287.01           287.01           0.00       0.00
 Massey's                                Unsecured           0.00        186.73           186.73           0.00       0.00
 Merchants Credit                        Unsecured         447.00           NA               NA            0.00       0.00
 Meta/moneypwrloc                        Unsecured           0.00           NA               NA            0.00       0.00
 Midland Funding LLC                     Unsecured         717.00        717.49           717.49           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-12914              Doc 51   Filed 02/20/19    Entered 02/20/19 15:45:03                 Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim         Principal        Int.
 Name                                   Class   Scheduled      Asserted      Allowed          Paid           Paid
 Midland Funding LLC                Unsecured         663.00           NA           NA              0.00         0.00
 Midland Funding LLC                Unsecured           0.00        663.00       663.00             0.00         0.00
 Midnight Velvet                    Unsecured         346.00        346.55       346.55             0.00         0.00
 Montgomery Ward                    Unsecured         447.00        447.53       447.53             0.00         0.00
 Peoples Energy Corp                Unsecured         747.28      1,051.13     1,051.13             0.00         0.00
 Portfolio Recovery Associates      Unsecured         881.00        881.28       881.28             0.00         0.00
 Portfolio Recovery Associates      Secured       18,150.00     18,899.30     18,899.30        4,101.32       898.51
 Quantum3 Group                     Unsecured         526.00        526.07       526.07             0.00         0.00
 Resurgent Capital Services         Unsecured           0.00         21.24        21.24             0.00         0.00
 Seventh Avenue                     Unsecured         385.00        476.64       476.64             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                 Interest
                                                               Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00                    $0.00
       Mortgage Arrearage                                       $0.00               $0.00                    $0.00
       Debt Secured by Vehicle                             $24,033.40           $4,101.32                  $898.51
       All Other Secured                                        $0.00               $0.00                    $0.00
 TOTAL SECURED:                                            $24,033.40           $4,101.32                  $898.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00               $0.00                    $0.00
        Domestic Support Ongoing                                $0.00               $0.00                    $0.00
        All Other Priority                                 $16,918.19             $342.34                    $0.00
 TOTAL PRIORITY:                                           $16,918.19             $342.34                    $0.00

 GENERAL UNSECURED PAYMENTS:                               $16,235.34                  $50.00                $0.00


 Disbursements:

           Expenses of Administration                             $4,545.05
           Disbursements to Creditors                             $5,392.17

 TOTAL DISBURSEMENTS :                                                                              $9,937.22




UST Form 101-13-FR-S (9/1/2009)
Case 16-12914        Doc 51      Filed 02/20/19     Entered 02/20/19 15:45:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
